DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
With regard to restriction between species A-O, Applicant’s election without traverse of specie F in the reply filed on August 19, 2022 is acknowledged.
With regard to restriction between sub-species 1 and 2, Applicant’s  election without traverse of sub-specie 2 in the reply filed on August 19, 2022  is acknowledged.
Due to above election of specie F and sub-specie 2, claims 3, 4 and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected specie and/or sub-specie, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 19, 2022.
Applicant's election with traverse of sub-specie a in the reply filed on August 19, 2022 is acknowledged.  The traversal is on the ground(s) that there would be no search and/or examination burden to examine all of the independent or distinct sub-specie a-d.  This is not found persuasive because the inventions have acquired a separate status in the art due to their recognized divergent subject matter (independent or distinct features); the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); the prior art applicable to one invention would not likely be applicable to another invention; and/or the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.  The requirement is still deemed proper and is therefore made FINAL.
Claims 16 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected sub-specie, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 19, 2022.  Further in regard to Applicant’s remarks filed August 19, 2022, Examiner acknowledges presence of generic claim(s) of said sub-species a-d.
Claim Interpretation
Features in independent claim 1 of “femoral and tibial components each include one of a concavity and a projection configured to mate such that the femoral and tibial components are more constrained against at least one of the following movements…[to end of claim]” (lines 10-21) are directed to projection 118/118’ of femoral component (112, seq.) and concavity 120/130 of tibial component (114, seq.) as depicted in figures 20-24. Applicant has elected specie F (figures 25-28).  Paragraph [0102] of Applicant’s filed specification states that specie F may further incorporate features of figures 20-24.  Figures 25-28 and corresponding description [without features of figures 20-24] fails to establish a “projection” that constrains against the claimed movements.  In other words, there is nothing “projecting” from femoral component 142 (see figures 25-28; and paragraphs [0102]-[0107] of the filed specification).  This claim interpretation is of particular importance in aiding understanding of at least specification objection(s) and various rejections of claims under 35 U.S.C. 112, first and/or second paragraphs, as found herein below.
Specification
 The disclosure is objected to because of the following informalities: the first paragraph of the specification needs to be updated to properly reflect the application parents/history. Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: there is lack of antecedent basis in the specification for those limitations triggering 35 U.S.C. 112, first paragraph, rejections herein below. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the concavity [of the tibial component] extends proximally to engage the femoral component” (claim 12, lines 2);  “the projection comprising an articular surface of the lateral condyle” (claim 13, line 2); “the concavity is located on the lateral surface of the tibial component” (claim 13, line 4); “the concavity comprises an elevated inflection surface [?] comprising: an anterior section; a posterior section; and an inflection point located on the elevated inflection surface, the elevated inflection surface extending between the anterior section and the posterior section” (claim 14); “the posterior section is located proximate to an anterior-posterior middle of the lateral surface of the tibial component” (claim 18); “the articular surface of the lateral condyle of the femoral component comprises a curved surface conforming to a curvature of the elevated inflection surface between the anterior section and the posterior section” (claim 19); “a radius of curvature of the articulating surface [of the medial femoral condyle] is larger than the curvature of the elevated inflection surface” (claim 22); “the concavity is located on a pedestal projecting proximally from the lateral surface of the tibial component” (claim 24); “a medial surface having a medial articular surface with a radius of curvature greater than the first radius of curvature” (claim 23, lines 7-8);  “the concave articular surface is located inferior of the anterior hump and the posterior end” (claim 27 lines 7-8); and “the posterior section is located inferior of the anterior section and the inflection point”  (claim 27, lines 13-14) must be shown or the feature(s) canceled from the claim(s).  See additional information in rejections of claims 12- 14 and 18-19 under 35 U.S.C. 112, first and second paragraphs, as provided herein below.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-15 and 18-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
This is a continuing application.  As such, all written description for the claimed subject matter must be present in the originally filed parent application.
Claim 12 recites the limitation “the concavity [of the tibial component] extends proximally to engage the femoral component” (claim 12, lines 2).  Applicant has elected embodiment Species F, 2 and a for purposes of examination.  Based on the disclosure supporting the claimed “concavity” (118, 118’- figures 20-24) (see remarks above under “claim interpretation” above in this office action), there is lack of written description for the “concavity extending proximally to engage the femoral component” substantially as claimed.  The term “extending” is plainly defined as “hold out towards something else” or “to be lengthened or spread towards another”. However, there is no understanding in the original disclosure of the concavity as providing an “extended position towards the femoral component” as recited by the plain meaning of the claim terms.  See at least figures 20-24 of the filed specification for features of claimed concavity 118/118’.
Claim 13 recites the limitation “the projection comprises an articular surface of the lateral condyle of the femoral component” (line 2).  Claim 13 further recites the limitation “the concavity is located on the lateral surface of the tibial component” (line 4).  However, in following with claim interpretation and discussions of claim 12 found in this Office action, there is lack of written description support in the original disclosure to understand the “projection comprising the articular surface” and/or “the concavity being located on the lateral surface of the tibial component”.  Rather, the projection extends from an articular surface of the femoral component and the concavity is located below the lateral surface of the tibial component.  See at least figures 20-24 of Applicant’s filed disclosure and additional information regarding claim interpretation as found in this office action.
Claim 14 recites the limitation “the concavity comprises an elevated inflection surface comprising: an anterior section; a posterior section; and an inflection point located on the elevated inflection surface, the elevated inflection surface extending between the anterior section and the posterior section”. However, as discussed herein (including under “claim interpretation” section and other rejections of claims under 35 U.S.C. 112, first and second paragraphs), the concavity must mate with a femoral component “projection” and therefore be directed to features 118/118’ of figures 20-24. However, the originally filed specification describes the claimed features of “an anterior section, posterior section and inflection point therebetween” with regard to features 154, 156 and 158 of figures 25-27.  Therefore, the combination of claim limitations including reference to the claimed concavity of the tibial component as including the claimed sections/features constitutes new matter, as it lacks written description in the original disclosure.  Moreover, there is lack of written description support in the original disclosure for the “concavity” of claim 1 to include both concave anterior and posterior sections substantially as claimed.  Additionally, with regard to the abovementioned limitation of dependent claim 14, Examiner is unable to identify any written description support in the originally filed disclosure for the claim term “elevated inflection surface”.  
Claim 18 recites the limitation “the posterior section” is located “proximate” an anterior-posterior middle of the lateral surface of the tibial component.  Examiner is unable to find written description support for this limitation in the original disclosure.  While there are clearly other problems with the claim recitation -with claim 18 depending from claims 12 and 14- and for example, lack of clarity as to how the features of the anterior section 154, posterior section 156 and inflection point 158 are being characterized in reference to the claimed concavity and corresponding femoral component “projection” for providing claimed movement constraints,  it appears the claim may be attempting to capture features of the posterior section 156 as shown in reference to figures 27 and 28 of the elected embodiment F.  However, the original disclosure provides for the posterior section to be provided posteriorly not “near the A/P middle” substantially as claimed. The claim contains new matter.
Claim 19 recites the limitation “the articular surface of the lateral condyle of the femoral component comprises a curved surface conforming to a curvature of the elevated inflection surface between the anterior section and the posterior section”.  Claim 19 includes new matter for recitation of “the elevated inflection surface” for at least the reasons discussed herein above. Moreover, Examiner is unable to find written description support in the original disclosure for conformation of the femoral component with a surface between the anterior section and the posterior section. Rather, the original disclosure appears to describe a conforming relationship between the lateral femoral condyle and the anterior section 154 of the lateral tibial articular surface (e.g., figure 27; paragraph [0106] of Applicant’s filed disclosure). 
Claim 20  recites the limitation “the medial surface of the tibial component comprises a cruciate cross-sectional profile”.  There is lack of written description for this limitation in the originally filed disclosure.  With regard to elected embodiment, specie F, paragraph [0103] of the originally filed disclosure states, “the medial side of the knee prosthesis 140 may be in the shape of a traditional cruciate-retaining prosthesis”. However, the language used in claim 20 is neither understandable in light of or commensurate in scope with the language of the originally filed disclosure.  Thus, the claim contains new matter. This rejection may be overcome by replacing “cruciate cross-sectional profile” with “a traditional cruciate-retaining prosthesis profile”. Claim 21 depends from 20 and the term “cruciate cross-sectional profile” is also found in claim 21.
Examiner is unable to find any written description support in the original disclosure for “a radius of curvature of the articulating surface [of the medial femoral component] is larger than the curvature of the elevated inflection surface” as required by dependent claim 22. Moreover, Examiner is unable to find any written description support in the original disclosure regarding the curvature of the undisclosed ‘elevated inflection surface.
Examiner is unable to find written description support in the original disclosure for “the concavity is located on a pedestal projecting proximally from the lateral surface of the tibial component” as required by claim 24.  The specification never states “pedestal” and elected embodiment figures 25-27 fail to show “a pedestal” projecting proximally from the lateral surface of the tibial component.
Claims 24 and 25 depend from claim 14. Claims 24 and 25 require the concavity to be located on a pedestal projecting proximally from the lateral surface of the tibial component, wherein the pedestal comprises: an anterior section; a posterior section; and an inflection point located on the pedestal and that extends between the anterior section and the posterior section.” Claim 14 requires “an elevated inflection surface comprising: an anterior section; a posterior section; and an inflection point located on the elevated inflection surface and that extends between the anterior section and the posterior section”.  These limitations are positively recited in addition to one another. There is lack of written description in the original disclosure for including two sets of lateral anterior sections, two sets of lateral posterior sections and two sets of inflection points therebetween substantially as required by dependent claim 25, which depends from dependent claim 14.
Independent claim 23 recites the limitation “the medial condyle and the lateral condyle have a first curvature profile” (line 5).  Examiner is unable to find written description in the original disclosure for one or a same first curvature profile for each of the medial and lateral condyles of the elected embodiment.  These interpretations are included in the scope/ plain meaning of the terms of the newly provided claim 23, and this is a continuing application.
Independent claim 23 recites the limitation “a radius of curvature [of the medial surface of the tibial component] is greater than the first radius of curvature” (lines 7-8). In addition to be indefinite for the reasons described herein below, Examiner is unable to find written description support for this limitation in the originally filed disclosure.
Claim 27 recites the limitation “the concave articular surface is located inferior of the anterior hump and the posterior end” in lines 7-8. Examiner is unable to find written description support for this limitation in the originally filed disclosure.
Claim 27 recites the limitation “the posterior section is located inferior of the anterior section and the inflection point” in lines 13-14. Examiner is unable to find written description support for this limitation in the originally filed disclosure.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-15 and 18-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation “the concavity [of the tibial component] extends proximally to engage the femoral component” (claim 12, lines 2).  When read in light of the original disclosure, there is no understanding as to how the “concavity” (118, 118’- figures 20-24) (see remarks above under “claim interpretation” above in this office action) may be said to “extend proximally” substantially as claimed. See remarks above under “claim interpretation” and rejection under 35 U.S.C. 112, first paragraph, for additional information.
Claim 14 recites the limitation “the concavity comprises an elevated [elevated concavity?] inflection surface comprising: an anterior section; a posterior section; and an inflection point located on the elevated inflection surface, the elevated inflection surface extending between the anterior section and the posterior section”.  When read in light of the guidance in the original disclosure, this limitation is unclear/indefinite for at least the following reasons:
The “concavity” being “elevated” is unclear in light of the features of the elected embodiment.
The meaning of “inflection surface” comprising three sections including an “inflection point” is unknown/indefinite due to lack of guidance/meaning when read in light of the features of the original disclosure.
It is unclear how “the elevated inflection surface” is said to “extend between the anterior section and the posterior section” (line 6), since the “elevated inflection surface” is said to “comprise” “an anterior section and posterior section” (lines 2-4).  Rather than the plainly recited claim limitations, did the Applicant intend to characterize a position of an “inflection point” with regard to its relationship to anterior and posterior sections of an articulating surface of the lateral tibial condyle?
Moreover, with regard to dependent claim 14, when read in light of the original disclosure, it is unclear how the features of the “concavity” claimed in independent claim 1 may be further modified to include the two concave anterior and posterior portions as required by dependent claim 14. For example, the posterior section of the lateral tibial bearing in Applicant’s disclosure provides less conformity than the anterior section of Applicant’s device, which feature does not meet the limitations for the concavity as required by independent claim 1. Moreover, based on the features of the specification, it is unclear if and/or how the claimed anterior section and/or posterior section of claim 14 relate to the “tibial component lateral surface sized to receive the lateral condyle of the femoral component” as required by claim 1, line 9, upon which claim 14 depends. Each of these lateral concavity features of separately and positively claimed in addition to one another, since claim 14 depends from claim 1. Dependent claim 15, 18-22 and 24-26, depend from claim 14 and in some cases recite articular features of the device and lack clarity for substantially similar rationale.
Claim 18 recites the limitation “the posterior section” is located “proximate” an anterior-posterior middle of the lateral surface of the tibial component.  While there are clearly other problems with the claim recitation -with claim 18 depending from claims 12 and 14- and for example, lack of clarity as to how the features of the anterior section 154, posterior section 156 and inflection point 158 are being characterized in reference to the claimed concavity and corresponding femoral component “projection” for providing claimed movement constraints, it appears the claim may be attempting to capture features of the posterior section 156 as shown in reference to figures 27 and 28 of the elected embodiment F.  However, the original disclosure provides for the posterior section to be provided posteriorly not near the middle substantially as claimed. Thus, it is unclear how to provide the section that is “posterior” “near the A/P middle” substantially as claimed.
Claim 19 recites the limitation “the articular surface” in line 1. There is lack of antecedent basis for this limitation in the claim. Claim 19 depends from claim 14. Claim 19 does not depend from claim 13, which recites “an articular surface”.
Claim 19 recites the limitation “the articular surface of the lateral condyle of the femoral component comprises a curved surface conforming to a curvature of the elevated inflection surface between the anterior section and the posterior section”.  However, because the original disclosure appears to describe a conforming relationship between the lateral femoral condyle and the anterior section 154 of the lateral tibial articular surface (e.g., figure 27; paragraph [0106] of Applicant’s filed disclosure) the meaning of this limitation read in light of the guidance in the original disclosure is unclear.  
Claims 24 and 25 depend from claim 14. Claims 24 and 25 require the concavity to be located on a pedestal projecting proximally from the lateral surface of the tibial component, wherein the pedestal comprises: an anterior section; a posterior section; and an inflection point located on the pedestal and that extends between the anterior section and the posterior section.” Claim 14 requires “an elevated inflection surface comprising: an anterior section; a posterior section; and an inflection point located on the elevated inflection surface and that extends between the anterior section and the posterior section”.  These limitations are positively recited in addition to one another. It is unclear in light of the original disclosure how to include two sets of lateral anterior sections, two sets of lateral posterior sections and two sets of inflection points therebetween substantially as required by dependent claim 25, which depends from dependent claim 14. Seen another way, it is unclear if the positively recited limitations of claims 24 and 25 regarding the “pedestal” are the same features/elements of the invention as positively recited as the “elevated inflection surface” recited in claim 14. Claims 24 and 25 depend from claim 14.
It is unclear what, if any additional limitation claim 26 adds to claim 21. Claim 26 depends from claim 21 via intervening claims 22, 24 and 25.  Moreover, when read in light of the original disclosure, it is unclear if claim 26 is referring to the same “anterior hump” same “posterior end” and same “articulating surface” as recited in claim 21, upon which claim 26 depends.
Independent claim 23 recites the limitation “a medial surface having a medial articular surface with a radius of curvature greater than the first radius of curvature” (lines 7-8). The term “the first radius of curvature” lacks antecedent basis in the claim. Moreover, it is unclear how to compare “the first radius of curvature” to “a radius of curvature of the medial surface of the medial articular surface” because the claim recites “a first curvature profile” with regard to each of the medial and lateral condyles in line 5.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 26 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 26 depends from claims 20 and 21 via intervening claims 22, 24 and 25.  Claim 26 fails to add any further limitation to claims 20 and 21.  [Note, claim 21 depends from claim 20].  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 12-15 and 18-27 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Metzger U.S. patent no. 6,413,279.
As best understood regarding claims 1, 12 and 13, in the embodiment of figures 14-20, Metzger discloses a knee prosthesis (146) that articulates between a substantially extended position and a flexed position (figures 14-20), the knee prosthesis (146) including an axis that is medially offset from a center of the knee prosthesis (e.g., col. 15, lines 22-28), the knee prosthesis comprising: a femoral component (152), including: a medial condyle (one of 158 and 160); and a lateral condyle (the other of 158 and 160); and a tibial component (156), including: a medial surface (one of 272, 202 and 272, 200) sized to receive the medial condyle (one of 158 and 160) of the femoral component (152); and a lateral surface (other of one of 272, 202 and 272, 200) sized to receive the lateral condyle (other of 158 and 160) of the femoral component (152); wherein the femoral (152) includes a projection (274- shown as a projection at least in view of figure 17) and the tibial (156) component includes a concavity (272- e.g., see at least figures 15, 19 and 20) configured to mate with one another such that the femoral (152) and tibial (156) components are more constrained against at least one of the following movements when the knee prosthesis (146) is in the substantially extended position than when the knee prosthesis (146) is in the flexed position: a rotational movement of the femoral component (152) relative to the tibial component (156) about the axis; an anterior movement of the tibial component (156) relative to the femoral component (152); and a lateral movement of the femoral component (152) relative to the tibial component (156); whereby the knee prosthesis (146) resists at least one of the rotational movement and the anterior movement to a greater extent when the knee prosthesis (146) is in the substantially extended position than when the knee prosthesis is in the flexed position (e.g., see at least figures 14-20; and col. 14, lines 30-32 and 50-54, etc.).
As best understood regarding claims 14, 15, 24 and 25, Metzger discloses the concavity (272- figure 15) comprises a pedestal (i.e., bearing that is set upon plate 154) or an ‘elevated’ inflection surface (elevated from plate 154) [used interchangeably herein], comprising: a concave anterior section (272); a concave posterior section (200 or 202) and an inflection point (see annotated version of figure 15 below) located on the elevated inflection surface, the elevated inflection point (see annotated version of figure 15 below) extending between the anterior section (272) and the posterior section (200 or 202).

    PNG
    media_image1.png
    257
    405
    media_image1.png
    Greyscale

As best understood, regarding claim 18, Metzger discloses the posterior section (200 or 202) is located near/proximate an anterior-posterior ‘middle’ (i.e., as opposed to edge) of the lateral surface of the tibial component (e.g., figure 15 above).
As best understood, regarding claim 19, Metzger discloses the articular surface (162 or 164) of the lateral condyle of the femoral component (152) comprises a curved surface (figures 14, 16, 17 and 18) conforming to a curvature of the elevated inflection surface between the anterior section and the posterior section (e.g., see at least figures 14-20 and col. 14, lines 38-61).
As best understood, regarding claim 20, Metzger discloses the medial surface of the tibial component comprises a ‘cruciate cross-sectional profile’ (e.g., see at least figures 14-20 and col. 14, lines 38-61).
As best understood, regarding claims 21 and 26, Metzger discloses the cruciate cross-sectional profile comprises an anterior hump; a posterior end; and an articulating surface sloping inferiorly from the anterior hump toward the posterior end (e.g., see annotated version of figure 15 below).

    PNG
    media_image2.png
    207
    609
    media_image2.png
    Greyscale

As best understood, regarding claim 22, Metzger discloses a radius of curvature of the articulating surface (200 or 202) is larger than the curvature of the elevated inflection surface (272) (e.g., see at least figure 15; and col. 14, lines 20-32 and 39-61). 
As best understood, regarding claim 23, in the embodiment of figures 14-20, Metzger discloses a knee prosthesis (146) comprising: a femoral component (152) including a medial condyle (one of 162 and 164); and a lateral condyle (the other of 162 and 164); wherein the medial condyle (one of 162 and 164) and the lateral condyle (the other of 162 and 164) have a first curvature profile (in one example, formed by “smaller radius of curvature 262” – see figures 14 and 16-18; col. 14, lines 10-32 and 39-61, etc.); and a tibial component (156) including: a medial surface (200 or 202) having a medial articular surface (200 or 202) with a radius of curvature greater than the first radius of curvature (in one example formed by “smaller radius of curvature 262”- e.g., figures 14-20 and col. 14, lines 10-32 and 39-61, etc.); and a lateral surface (including 272 and/or the other of 200 or 202) comprising a concavity having a lateral articular surface (272 and/or other of 200 or 202) shaped to conform [either conforming portion 272/274 or conforming at least to some degree for articulating interaction therewith for portion 200/202] with the first curvature profile on the lateral condyle of the femoral component (e.g., see at least figures 14-20 and col. 14, lines 10-32 and 39-61, etc.).
As best understood, regarding claim 27, Metzger discloses the medial surface comprises: an anterior hump (see annotated version of figure 15 above); a posterior end (see annotated version of figure 15 above); and a concave articular surface extending between the anterior hump and the posterior end (see annotated version of figure 15 above); wherein [due at least to the dished shape of the concave articular surface] the concave articular surface is located ‘inferior’ [deeper] of the anterior hump and the posterior end (e.g., figure 15); and the lateral surface (272 and/or 200, 202) comprises: an anterior section (272); a posterior section (200 or 202); and an inflection point (see annotated version of figure 15 above) located between the anterior and posterior sections (see annotated version of figure 15 above); wherein the posterior section is located inferior of the anterior section and the inflection point.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Forte U.S. patent no. 5,358,557 and Dranganich et al. U.S. patent no. 5,658,342 each discloses an invention including a femoral projection corresponding with a tibial concavity that produces a configuration with greater restriction to movement in the extended position than in the flexion position (e.g., see at least figures).
Noiles U.S patent no. 4,634,444 discloses an invention that includes an anterior tibial section, a posterior tibial section and an inflection point therebetween (e.g., see at least figures).
Blaha U.S. patent no. 9,833,324 discloses a knee prosthesis with constrained and less constrained articulation features (e.g., see at least figures).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA LYNN WATKINS whose telephone number is (571)270-1456. The examiner can normally be reached Mon. 4-9pm; Tues. 4-9pm; Thurs. 12-2pm, 4-8pm; Fri. 4-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCIA L WATKINS/Primary Examiner, Art Unit 3774